Citation Nr: 0014234	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-18 718	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than June 20, 1994, 
for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1977, when he was discharged on account of disability.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for May 1999.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His appeal will thus be adjudicated without further delay 
based upon all the evidence presently of record.


FINDINGS OF FACT

1.  For at least one year prior to the filing of the instant 
claim for entitlement to a total disability rating, the 
veteran's schizophrenia rendered him unable to secure or 
follow a substantially gainful occupation.  

2.  The instant claim for entitlement to a total disability 
rating was received January 7, 1994.


CONCLUSIONS OF LAW

1.  As of January 7, 1993, VA medical records demonstrated 
that the veteran's schizophrenia rendered him unemployable.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.16(a)(c) 
(1994).

2.  An effective date of January 7, 1993, for the award of a 
total disability rating based upon individual unemployability 
due to service-connected schizophrenia is warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(o) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for schizophrenia was granted following 
the veteran's discharge from service.  A 30 percent 
disability rating was assigned effective in March 1977.  The 
disability rating was increased to 50 percent effective in 
April 1984, based upon a showing of increased impairment.  
The disability rating was increased to 70 percent effective 
in July 1987, based upon a November 1990 Board decision.  
Effective June 20, 1994, representing the date a formal claim 
for entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability was received at the RO, a total disability rating 
based upon individual unemployability due to schizophrenia 
was granted and has remained in effect since.  The veteran 
contends that an earlier effective date is warranted.  

In general, the effective date of an award based on a claim 
for benefits is based on the filing of a claim for such 
benefits.  38 U.S.C.A. § 5110; see Wells v. Derwinski, 3 Vet. 
App. 307 (1992).  The effective date for an award of 
increased disability compensation will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim for increase was 
received within one year from such date, otherwise, the 
effective date will be the date the claim was received.  
38 C.F.R. § 3.400(o).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a).  Once 
a formal claim for compensation has been allowed, receipt of 
a report reflecting a VA examination or hospitalization will 
be accepted as an informal claim for increased benefits.  In 
this case, the date of outpatient or hospital examination or 
date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
(holding VA medical examination report constituted an 
informal claim for total disability based on individual 
unemployability). 

Once a claim is received, VA must review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims. See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Additionally, 
VA is required to apply all relevant law in adjudicating the 
claim even though not raised by the appellant.  See Shockley 
v. West, 11 Vet. App. 208, 214 (1998) (citing EF v. 
Derwinski, supra); see also Collier v. Derwinski, 2 Vet. App. 
247, 251 (1992) (holding that although the appellant had not 
filed the specific form asking for individual 
unemployability, an informal claim was raised because he had 
continually stated he was unable to work due to his service-
connected mental disorder); Akles v. Derwinski, 1 Vet. App. 
118, 121 (holding that VA was obliged to infer a claim for 
special monthly compensation where it "may be applicable and 
the veteran does not place his eligibility at issue").  Where 
such a review "reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit or, if appropriate, to remand the issue to the RO for 
development and adjudication of the issue."  Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993); see generally Servello, 
supra. 

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, see Bell v. Derwinski, 2 Vet. App. 611 
(1992), evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total 
disability rating based on individual unemployability.  See 
Wood v. Derwinski, 1 Vet. App. 367 (1991) (holding that a 
claim for unemployability compensation was an application for 
increased compensation within the meaning of 38 U.S.C.A. 
§ 5110(b)(2)).  In that situation, where those two criteria 
are satisfied, a well-grounded total disability rating based 
on individual unemployability claim is included in every 
rating-increase claim, and VA would be required to adjudicate 
that well-grounded total disability rating based on 
individual unemployability claim.  Norris v. West, 12 Vet. 
App. 413 (1999).

The Board's November 1990 decision granting a disability 
rating of 70 percent, but no higher, is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  We note that the veteran has 
not filed a claim alleging the November 1990 Board decision 
involved clear and unmistakable error, under the provisions 
of 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.

A review of the veteran's claims file reveals that subsequent 
to the final November 1990 Board decision, the veteran 
underwent a VA examination for purposes of compensation in 
September 1991.  The RO properly interpreted the report of 
this examination as an informal claim for an increased 
disability rating and promulgated a rating decision in 
November 1991, denying an increased rating.  The veteran was 
notified of this decision by letter of November 1991.  

In March 1992, the veteran submitted a letter, which made no 
reference to the November 1991 rating decision, but which 
instead contained notification that he had been admitted to a 
VA Medical Center earlier that month.  He requested that the 
RO obtain these medical records and review his case for 
consideration of an increased disability rating.  The RO then 
obtained the hospital records and promulgated a denial 
decision in October 1992.  The veteran was notified of this 
decision by letter of October 1992.  In the interim, by 
letter of August 1992, the veteran again notified the RO that 
he had been admitted to the VA Medical Center in August 1992 
and requested that the RO obtain these medical records and 
review his case for consideration of an increased disability 
rating.  By rating decision of November 1992, the RO granted 
temporary 100 percent benefits for hospitalization in August 
1992, and denied an increased disability rating.  The veteran 
was notified of this decision by letter of November 1992.  

In January 1994, the veteran again requested that the RO re-
evaluate his disability rating, indicating that he was being 
treated at the VA Medical Center in Charleston, South 
Carolina.  After obtaining and reviewing the pertinent 
medical records, the RO denied an increased disability 
rating, providing notice to the veteran in February 1994.  

In June 1994, the veteran submitted an application for 
increased compensation based on unemployability.  According 
to the date stamped on the application, it was received at 
the RO on June 20, 1994.  In the application the veteran 
asserted he had last worked as a tobacco picker in July 1992 
and that he had been unable to work since that time due to 
his psychosis.  As noted above, the RO granted the claim for 
a total disability rating on the basis of unemployability due 
to service-connected disability and assigned an effective 
date of June 20, 1994.

Governing regulation defines a notice of disagreement as a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  A 
notice of disagreement must be filed within one year from the 
date that the agency of original jurisdiction mails notice of 
the adverse determination to the veteran.  Otherwise, the 
determination will become final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

In applying these provisions to the fact pattern before the 
Board, we conclude that the veteran did not file a notice of 
disagreement with the November 1991 rating decision.  
Although he corresponded with the RO in March 1992, the March 
1992 letter does not fulfill the criteria of 38 C.F.R. 
§ 20.201, as the letter does not make reference to the 
November 1991 rating decision, or in any way express 
disagreement with any previous denial of an increased rating.  
Thus, the March 1992 letter cannot reasonably be construed as 
showing disagreement with the November 1991 determination or 
a desire for appellate review.  Rather, the March 1992 letter 
is clear on its face as a new claim for entitlement to an 
increased disability rating.  

Before the RO had promulgated a decision in response to the 
veteran's March 1992 claim, the veteran filed another claim 
for an increased disability rating in August 1992.  As with 
the March 1992 claim, the claim filed in August does not meet 
the regulatory criteria to be viewed as a notice of 
disagreement with the November 1991 denial.  Thus, the 
November 1991 denial became final one year after the veteran 
was notified of the decision as he did not appeal the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In response to the March and August 1992 claims, the RO 
promulgated October and November 1992 decisions.  The veteran 
did not file anything which could be construed as a notice of 
disagreement with the October and November decisions within 
one year of receiving notification.  Thus, these decisions 
became final within one year as well.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

We note that the veteran has not filed a claim alleging any 
of these RO decisions involved clear and unmistakable error, 
under the provisions of 38 C.F.R. § 3.105(a) 

The next claim made by the veteran was in January 1994.  At 
that time, he requested that his "nerve problem be evaluated 
for an increase," and noted that he was receiving medical 
treatment from the VA.  Because he was already in receipt of 
a 70 percent disability rating for schizophrenia and because 
evidence in his VA medical records indicated that he was not 
working at that time, a well-grounded total disability rating 
based on individual unemployability claim was included in the 
rating-increase claim, and the VA was required to adjudicate 
that well-grounded total disability rating based on 
individual unemployability claim.  Norris, supra.  The RO did 
not do so, however, as review of the February 1994 rating 
decision shows the RO explicitly considered schedular 
criteria only in evaluating the claim for an increased 
disability rating.

As noted above, the effective date for an award of disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim for increase was received within one 
year from such date, otherwise, the effective date will be 
the date the claim was received.  38 C.F.R. § 3.400(o).  The 
claim which led to this appeal was received at the RO on June 
20, 1994.  However, as explained above, the veteran's January 
1994 claim (received on January 7, 1994) for an increased 
rating also included a well-grounded claim for entitlement to 
a total disability rating based upon unemployability due to 
service-connected disability which remains unadjudicated by 
the RO.  Thus, under the governing regulation, the earliest 
effective date which could be assigned, absent a successful 
claim of clear and unmistakable error, is one year prior to 
the date the January 1994 claim was received, if the evidence 
supports a factual conclusion that the higher disability 
rating was warranted one year prior to the filing of that 
claim, or January 7, 1993.  

According to the 1994 VA Rating Schedule, total disability 
ratings for compensation based on unemployability of the 
individual could be assigned where the schedular rating was 
less than total, when the disabled person was, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there was only one 
such disability, this disability was ratable at 60 percent or 
more.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 4.16(a) 
(1994).  Additionally, in 1994, governing regulation also 
provided that paragraph (a) of 38 C.F.R. § 4.16 was not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c).  The 
provisions of 38 C.F.R. § 4.16(c) have since been repealed, 
(61 Fed.Reg. 52700, Oct. 8. 1996) but were in effect in 1994 
and should have been explicitly considered by the RO in an 
adjudication of unemployability at that time.

A review of the evidence in this case, including the written 
contentions of the veteran, as well as the medical evidence 
of record, convinces the Board that the veteran was indeed 
rendered unemployable by his schizophrenia as early as 
January 1993.  Outpatient treatment records reflect looseness 
of thought and delusions in January 1993.  In 1992, the VA 
social worker who treated the veteran on a regular basis 
assigned a Global Assessment of Functioning of 50.  
Therefore, the Board holds that the evidence supports a grant 
of a total disability rating based upon individual 
unemployability due to schizophrenia one year prior to the 
January 7, 1994, claim for an increased disability rating.  
The pertinent regulation supporting this grant which was in 
effect in 1994 was 38 C.F.R. § 4.16(c).  However, upon 
consideration of the matter, the Board holds that the 
provisions of 38 C.F.R. § 4.16(a), which were in effect in 
1994 and remain in effect today, would also support a grant 
of a total disability rating on the basis of individual 
unemployability when applied to the facts of record.  

The evidence supports the veteran's claim for an earlier 
effective date.  An effective date of January 7, 1993, is 
therefore warranted for the award of a total disability 
rating based upon individual unemployability due to service-
connected schizophrenia.  An effective date earlier than 
January 7, 1993, is precluded by law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

An effective date of January 7, 1993, is granted for the 
award of a total disability rating based upon individual 
unemployability due to service-connected schizophrenia, 
subject to the laws and regulations governing the award of 
monetary benefits.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

